DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Tsuyoshi Nakamura on 11/08/2021.

The application has been amended as follows: 

1. (Currently Amended) A field device comprising a processor configured to diagnose an operating state of the field device by hierarchically implementing a plurality of diagnostic processes, wherein the processor holds a parameter that indicates whether to enable or disable a diagnostic result of diagnostic process in a non-volatile memory, selects whether to enable or disable a diagnostic result of at least one diagnostic process of the diagnostic processes in a diagnostic process after the at least one diagnostic process on the basis of the parameter held in the non-volatile memory, wherein
[[when]] disabling the diagnostic result of the one diagnostic process, causes the processor to designate the diagnostic result of the one diagnostic process as normal; and 
the processor performs [[a]] the diagnostic process after the one diagnostic process based on the diagnostic result of one or a plurality of diagnostic processes including the designated result of the one diagnostic process. [[,]] 


6. (Currently Amended) A diagnostic method of a field device, comprising: 
a holding step of holding a parameter that indicates whether to enable or disable a diagnostic result of diagnostic process in a non-volatile memory, and 
a diagnostic step of diagnosing an operating state of the field device by hierarchically implementing a plurality of diagnostic processes, wherein, in the diagnostic step, selecting whether to enable or disable a diagnostic result of one diagnostic process of the diagnostic processes in a diagnostic process after the at least one diagnostic process on the basis of the parameters held in the non-volatile memory, wherein 
[[when]]designates the diagnostic result of the one diagnostic process as normal, and 
performing a diagnostic process after the one diagnostic process based on the diagnostic result of one or a plurality of diagnostic processes including the designated result of the one diagnostic process.[[, and]]


7. (Currently Amended) A diagnostic apparatus configured to diagnose an operating state of a field device, comprising: 
a communication interface configured to acquire a diagnostic result by a plurality of first diagnostic processes performed in the field device for diagnosing the operating state of the field device; and 
a processor configured to diagnose, by using the diagnostic result of the first diagnostic processes, the operating state of the field device by one or more second diagnostic processes, wherein 
the processor holds a parameter that indicates whether to enable or disable a diagnostic result of diagnostic process in a non-volatile memory, selects can select whether to enable or disable a diagnostic result of at least one diagnostic process of the first diagnostic processes and the one or more second diagnostic processes in a diagnostic process after the at least one diagnostic process on the basis of the parameter held in the non-volatile memory, wherein 
[[when]] disabling the diagnostic result of the one diagnostic process, causes the processor designates the diagnostic result of the one diagnostic process as normal, and
the processor performs a diagnostic process after the one diagnostic process based on the diagnostic result of one or a plurality of diagnostic processes including the designated result of the one diagnostic process.[[,]] 


Response to Arguments
Applicant’s arguments, see pages 5-7, filed 09/28/2021, with respect to claims 1, 6, and 7, along with incorporated amendments, have been fully considered and are persuasive.  The rejections of claims 1, 6, and 7 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 6, and 7 allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 (Currently Amended) recites:
A field device comprising a processor configured to diagnose an operating state of the field device by hierarchically implementing a plurality of diagnostic processes, wherein the processor holds a parameter that indicates whether to enable or disable a diagnostic result of diagnostic process in a non-volatile memory, selects whether to enable or disable a diagnostic result of at least one diagnostic process of the diagnostic processes in a diagnostic process after the at least one diagnostic process on the basis of the parameter held in the non-volatile memory, wherein 
disabling the diagnostic result of the one diagnostic process, causes the processor to designate the diagnostic result of the one diagnostic process as normal, and 
the processor performs the diagnostic process after the one diagnostic process based on the diagnostic result of one or a plurality of diagnostic processes, including the designated result of the one diagnostic process.

Ajmeri ("Frame Application FieldMate and NE 107 Compliant Device DTMs Enable Diagnostic Tunneling and Alarm Management", Yokogawa Corporation of America, 14 January 2014) is still considered by the Examiner to be the closest prior art of record.

Regarding Claim 1, Ajmeri teaches A field device comprising a processor configured to diagnose an operating state of the field device by hierarchically implementing a plurality of diagnostic processes (Ajmeri, page 2, first bullet, "To enhance the setting and checking of field devices in  wherein the processor holds a parameter that indicates whether to enable or disable a diagnostic result of diagnostic process  (Ajmeri, Figure 4 Flow of Alarms Information of Field Diagnostics function, Step 2), selects whether to enable or disable a diagnostic result of at least one diagnostic process of the diagnostic processes in a diagnostic process after the at least one diagnostic process on the basis of the parameter  (Ajmeri, page 2, Figure 4 Flow of Alarm Information of Field Diagnostics function, Step 2, Escalation Enable, Alarms to be sent to any of aggregated field diagnostic alarms can be selected or deselected) on the basis of the parameter (Ajmeri, Figure 4 Flow of Alarm Information of Field Diagnostics function, Step 2).

Ajmeri, as best understood by the Examiner, when considered alone and in combination with the prior art of record, does not teach or fairly suggest disabling the diagnostic result of the one diagnostic process causes the processor to designate the diagnostic result of the one diagnostic process as normal, and 
the processor performs the diagnostic process after the one diagnostic process based on the diagnostic result of one or a plurality of diagnostic processes, including the designated result of the one diagnostic process.

Claims 6 and 7 are analogous to claim 1, and are therefore allowable over the prior art due to the same limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL R MILLER/               Primary Examiner, Art Unit 2863